Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims 1, 19, 26: Applicant’s arguments, filed 10/13/2020, with respect to the rejection(s) of claim(s) 1, 19, 26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baliga, Maria, and further in view of Viswanathan.
	Regarding claims 6 and 24: Examiner respectfully disagrees with applicant’s argument regarding Baliga and Maria fails to disclose “determining a type of the malicious software running on communication endpoint, and the causing is based on the type of the malicious software running on the communication endpoint”.  Paragraph 34 of Baliga discloses “a traffic profile corresponding with the detected behavior” and the behavior can be spam, scanning the network, and traffic anomalies wherein traffic anomalies consist at least in part of a set of data flows outside of or beyond the set data flows typically observed on the network.  The traffic profile is used to determine if there is spam, network scanners, and traffic anomalies which are the types of malicious software since one or more would match the profile.  The causing is “based on” the type of malicious software.  The claim does not state there are different reactions.  
	Regarding claims 7, 25, 31: As stated in the Applicant Initiated Interview Summary, by blocking one, the prior art is blocking “any” (any is defined by Oxford Languages as “used to refer to one or some of a thing or number of things, no matter how much or how many”).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., UE is redirected may depend on the specific detected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no network traffic from any of the communication endpoints (such as a plurality of communication endpoints) within the mobile communications network may be routed to the malicious address as a result of the blocking) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claims 1, 2, 3, 5, 6, 7, 19, 21, 23, 24, 25, 26, 27, 28, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baliga et al. (US 2012/0233694) hereafter Baliga in view of Maria (US 2012/0291125) hereafter Maria further in view of Viswanathan et al. (US 2011/0314542) hereafter Viswanathan.
Regarding claim 1.  Baliga discloses a method to mitigate malicious software in a mobile communications network, comprising 
monitoring network traffic on at least one network interface of the mobile communications network (para 33-34), 
detecting a network traffic anomaly caused by the malicious software running on a communication endpoint (para 33-34), 
identifying the communication endpoint using a device identifier associated with the communication endpoint (para 33-37), and 
causing a manipulation of a traffic handling of the network traffic of the communication endpoint based on the device identifier (para 33-37).
Baliga does not explicitly disclose occurring in the mobile communications network or via an instruction to a network gateway interface.  However, in an analogous art, Maria discloses dynamic and selective response to cyber attack for telecommunications carrier networks including occurring in the mobile communications network (para 49, 50).  Maria also discloses via an instruction to a network gateway interface (para 49). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Baliga with the implementation of Maria in order to detect and determine a response to a cyber attack (para 8, 50).
Baliga and Maria do not explicitly disclose the manipulation including redirecting the network traffic of the communication endpoint to a predetermined network address. However, in an analogous art, Viswanathan discloses treatment of malicious devices in a mobile communications network (para 22, 26, 30-31).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Baliga and Maria with the implementation of Viswanathan in order to isolate and treat malicious mobile devices (para 7).

Regarding claim 2.  Baliga, Maria, and Viswanathan disclose the method according to claim 1, wherein in relation to the causing, the method further comprises transmitting an instruction message instructing manipulation of the traffic handling of the network traffic of the communication endpoint (Baliga, para 33-37).

Regarding claim 3.  Baliga, Maria, and Viswanathan  disclose the method according to claim 2, wherein the instruction message includes an instruction to block the network traffic of the communication endpoint to a communications network different from the mobile communications network (para 33-38, drops packets from malicious program which blockes the traffic to the command and control server (in a different network)).

Regarding claim 5.  Baliga, Maria, and Viswanathan disclose the method according to claim 4, wherein the instruction message includes an instruction to redirect the network traffic of the communication endpoint to a predetermined network address identifying a web server providing a malicious software removal software, the web server within the mobile communications network (Viswanathan, para 22, 26, 30-31).  

Regarding claim 6.  Baliga, Maria, and Viswanathan disclose the method according to claim 1, wherein in relation to the detecting, the method further comprises determining a type of the malicious (Baliga, para 33-38).

Regarding claim 7.  Baliga, Maria, and Viswanathan disclose the method according to claim 1, further comprising ascertaining a network address in a communications network different from the mobile communications network, the network address being associated with the malicious software running on the communication endpoint, and transmitting an instruction to block any network traffic of any communication endpoint in the mobile communications network to the ascertained network address (Baliga, para 38).

Claim 19, 20, 21, 23, 24, 25, 26, 27, 28, 30, 31 are similar in scope to claims 1-3, 5-7 and are rejected under similar rationale.
	
Claim 4, 22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baliga, Maria, and Viswanathan  as applied to claim 2 above, and further in view of Zhu (US 2006/0174028) hereafter Zhu.
Regarding claim 4.  Baliga, Maria, and Viswanathan  disclose the method according to claim 2, but does not explicitly disclose wherein the instruction message includes an instruction to redirect the network traffic of the communication endpoint to a predetermined network address identifying a web server hosting a malicious software support web page, the web server within the mobile communications network.  However, in an analogous art, Zhu discloses malicious traffic recognition including wherein the instruction message includes an instruction to redirect the network traffic of the communication endpoint to a predetermined network address identifying a web server hosting a malicious software support web page, the web server within the mobile communications network (para 76, 81, 85; see also fig 7 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Baliga, Maria, and Viswanathan  with the implementation of Zhu in order to notify the mobile subscriber of the malicious traffic (para 16).

Claims 22 and 29 are similar in scope to claim 4 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMES R TURCHEN/Primary Examiner, Art Unit 2439